STONE, C. J.
Giving to the record before us, and to the testimony appellant was able to produce, the interpretation most favorable to his wishes, they prove only the following state of facts: That in September, 1869, a decree of the Probate Court of Choctaw county was rendered in his favor, as administrator de bonis non of Alex. Lawson, deceased, and against J. D. Bobinson, removed administrator in chief; that up to, and including February, 1874, three executions were issued on said decree, the last one returned “No property found,” April 23, 1874; that on March 9, 1876, another execution was issued, which was likewise returned “No property found,” date not shown. There was then a lapse of more than eleven years, during which time no execution was issued, and no attempt made to enforce said decree. On October 18, 1887, another execution was issued on said decree, which was levied on the property of Bickarby, as one *154of the sureties of Robinson, when the present proceedings were instituted to supersede and quash said last execution. The Probate Court granted the motion.
Several reasons are urged before us, why the judgment of the Probate Court should be affirmed. We place our ruling on a single ground. Our statute, Code of 1886, provides, that “when execution has been issued on a judgment within a year after the rendition, and has not been returned satisfied, another execution may be issued at any time within ten years after the test of the last, without a revival of the judgment.” § 2922. “If ten years have elapsed from the rendition of the judgment, without the issue of execution, or if ten years have elapsed .since the date of the last execution issued, the judgment must be presumed satisfied, and the burden of proving it not satisfied is cast on the plaintiff.” — lb. § 2923.
The execution in this case was irregular; and without noticing any other ground, it was rightly quashed. — Perkins v. Brierfield Iron & Coal Co., 77 Ala. 403; Elliott v. Holbrook, 33 Ala. 659.
Affirmed.